UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 02-7782



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT L. MACKEY,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (CR-01-457, CA-02-1314-0)


Submitted:   March 7, 2003                 Decided:   March 27, 2003


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert L. Mackey, Appellant Pro Se. Marshall Prince, OFFICE OF THE
UNITED STATES ATTORNEY, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Robert L. Mackey seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude that Mackey

has   not   made   a    substantial    showing   of    the    denial    of    a

constitutional right. See Miller-El v. Cockrell,              U.S.      , 2003

WL 431659, at *10 (U.S. Feb. 25, 2003) (No. 01-7662). Accordingly,

we deny a certificate of appealability and dismiss the appeal. See

28 U.S.C. § 2253(c) (2000). We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before     the   court   and   argument   would   not     aid    the

decisional process.




                                                                     DISMISSED




                                      2